Citation Nr: 1822333	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-34 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from July 1991 to July 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a September 2015 hearing conducted at the RO.  A transcript of the hearing is included in the claims file.

This case was previously before the Board in February 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required to ensure compliance with VA's duty to assist.  In the February 2016 remand, the Board instructed that the Veteran be provided a new VA examination to address the nature and etiology of his claimed right knee disability.  In this regard, the Board instructed that the VA examiner identify any currently diagnosed right knee disability and, if such a diagnosis is rendered, offer an opinion as to whether any such disability is aggravated by the Veteran's service-connected left knee disability.  Alternately, if a right knee disability is not diagnosed, the examiner was instructed to reconcile this opinion with the diagnoses contained in the record.

While the Veteran was provided a VA examination in March 2016, with an addendum opinion obtained in July 2016, this examination and accompanying opinions are not adequate for the purposes of determining service connection.  See generally Barr v. Nicholson, 21 vet. App. 303, 311 (2007).  In this regard, the basis for the examiner's negative opinion is unclear.  For example, in March 2016, the examiner indicated that "knee pain is not a diagnosis," suggesting that the Veteran does not suffer from a diagnosable chronic right knee disability.  Following a request for clarification, the examiner further stated that there is no literature or peer review support for the contention that the Veteran's left knee disability would aggravate his right knee disability, but did not clarify whether a right knee disability exists, despite a request from the AOJ to do so.  Finally, the VA examiner appears to have relied on 2010 diagnostic testing to render his diagnosis.  However, January 2017 VA treatment records suggest the Veteran may benefit from new diagnostic testing to the knee, indicating the 2010 tests may be outdated.

In light of the inadequacies of the March 2016 VA examination, the Board has no choice but to seek further clarification.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disability.  The entire claims file, including this REMAND, must be made available for review in conjunction with the examination.  Any clinically indicated diagnostic tests and/or consultations must be performed, and the findings reported in detail.  If the examiner determines that additional diagnostic tests of the right knee are unnecessary, the examiner must reconcile this finding with those suggesting the most recent diagnostic tests may be outdated.  (See, e.g., January 2017 VA physical therapy note).  After reviewing the claims file, and physically examining the Veteran, the examiner is requested to address the following:

a. Identify all currently applicable right knee diagnoses.  If a current right knee disability is not diagnosed, the examiner must reconcile these findings with the diagnoses of record, including but not limited to internal derangement, chronic right knee pain, post-traumatic residual over-use syndrome, and degenerative joint disease of the right knee.

b. For any right knee disability diagnosed, opine whether it is at least as likely as not (probability of at least 50 percent) that any such disability began in service, was caused by service, or is otherwise related to the Veteran's active service.  In offering this opinion, the examiner is advised that a negative opinion may not be based solely on a lack of in-service treatment or diagnosis.  See generally 38 C.F.R. § 3.303(d).  The examiner must also specifically address the October 2015 letter by Dr. Quinn and August 2010 opinion by Dr. Yocum.

c. If the above opinion is negative, opine whether it is at least as likely as not (probability of at least 50 percent) that any such disability was caused or aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected left knee sprain.  In offering this opinion, the examiner must specifically address the assertion that the claimed right knee disability is related to an altered gait caused by the service-connected left knee disability.

A complete rationale must be offered for any opinion expressed, including a discussion of the evidence of record and medical principles which led to the conclusion(s) reached.
2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




